United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J. G., Appellant
and
PEACE CORPS, Yerevan, Armenia, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2151
Issued: February 28, 2006

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 25, 2006 appellant filed a timely appeal from a July 19, 2006 merit
decision of the Office of Workers’ Compensation Programs denying her claim for disability
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that she was disabled beginning July 14,
2005 due to her accepted employment injury.
FACTUAL HISTORY
On August 29, 2005 appellant, then a 58-year-old former peace corps volunteer, filed a
claim for a traumatic injury in March 2004 to her neck, shoulder, arm and right side sustained
when she was thrown against other passengers on a bus which skidded on ice in Armenia. She
received treatment for her injury in Armenia. In October 2004, appellant was medically
evacuated to the United States because of her continued complaints of pain. In a report dated
October 25, 2004, Dr. Peter A. Moskovitz, Board-certified orthopedic surgeon, discussed her

history of right neck pain after a motor vehicle accident in Armenia. He diagnosed cervical
spondylosis and cervicobrachialgia and recommended a magnetic imaging resonance (MRI)
scan. In a progress report dated November 1, 2004, Dr. Moskovitz noted that an MRI scan
revealed a new disc herniation on the right side at C5-6 “concordant with appellant’s symptoms.”
Appellant returned to Armenia and completed her tour of service on July 14, 2005. On
October 14, 2005 the Office accepted her claim for cervicobrachial syndrome. On January 3,
2006 appellant filed a claim for compensation on account of disability (Form CA-7), requesting
compensation beginning July 14, 2005.
On August 4, 2005 Dr. Sadie Arrington, Board-certified in family practice, diagnosed
essential benign hypertension, paresthesias and diarrhea. On August 26, 2005 she diagnosed
neck and limb pain.
On September 15, 2005 Dr. David L. Hammer, Board-certified in family medicine,
discussed appellant’s complaints of pain on January 7, 2004 after riding on public transportation.
He noted that she had been diagnosed with cervical spondylosis and cervicobrachialgia.1
In a form report dated September 19, 2005, Dr. Wan-jiu Chen, an internist, diagnosed
cervicobrachial syndrome and checked “yes” that the injury was caused or aggravated by the
described employment incident of a bus accident in Armenia in 2004. He did not indicate any
dates of total or partial disability. In a narrative report of the same date, Dr. Chen discussed
appellant’s history of being thrown inside a bus in Armenia in 2003. He noted that the pain
medication she took for the injury “seemed to be less effective recently.” Dr. Chen suspected a
“rather severe whiplash injury of the neck with resultant neck strain.”
In reports dated December 21, 2005, Dr. Fred C. Williams, Jr., a Board-certified
neurosurgeon, described appellant’s history of an employment injury while in Armenia with a
history of pain in the neck and right upper extremity. He described her complaints of numbness
and tingling in the right hand. Dr. Williams listed findings of “[n]eck pain and radiculopathy in
the distribution of C6 with correlated weakness and hypertension.” He diagnosed cervical
radiculopathy “likely secondary to [a] herniated nucleus pulposus.” Dr. Williams suspected
nerve root compression from the HNP at C5-6 and recommended an MRI scan.2
By letter dated March 24, 2006, the Office requested additional factual and medical
information from appellant, including a comprehensive medical report addressing her current
condition and its relationship to her federal employment. In a response received April 3, 2006,
appellant described her pain in the neck, shoulder, arm, hand and right side of the back. She
noted that she was depressed and related that she worked part time “in an after school program.”
In a report dated February 15, 2006, Dr. Williams discussed appellant’s complaints of
pain and numbness, tingling and weakness in the right upper and lower extremity. He diagnosed
1

In an addendum dated December 30, 2005, Dr. Hammer discussed appellant’s hypertension.

2

The record also contains reports dated December 27, 2005 and January 9, 2006 by a physician’s assistant
associated with Dr. Williams.

2

herniated discs at C5-6 and C6-7 with radiculopathy. Dr. Williams recommended surgical
intervention. On March 28, 2006 He related that appellant was partially disabled due to cervical
intervertebral disc displacement and cervical spinal stenosis. He noted that she could not lift
over 25 pounds or engage in vigorous activity.
In a letter dated April 11, 2006, Dr. Bruce Kenofer, Ph.D a licensed clinical psychologist,
noted that appellant was “struggling with symptoms of depression in reaction to physical injuries
that she received” while working for the employing establishment. He found that she had trouble
with daily activities “due to her physical symptoms as well as her feelings of depression.”
Dr. Kenofer recommended psychotherapy.
By decision dated July 19, 2006, the Office denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that she was disabled beginning July 2005 due
to her accepted employment injury.
LEGAL PRECEDENT
Section 10.730 of Title 20 of the Code of Federal Regulations addresses the issue of the
conditions of coverage for Peace Corps volunteers injured while serving outside the United
States. This regulation interprets section 8142(c)(3) of the Federal Employees’ Compensation
Act.3 Section 10.730 provides that an injury sustained by a Peace Corps volunteer while he or
she is located outside the United States shall be presumed to have been sustained in the
performance of duty and any illness contracted during such time shall be presumed to be
proximately caused by the employment. However, this presumption will be rebutted by evidence
that the injury or illness was caused by the claimant’s willful misconduct, intent to bring about
the injury or death of self or another, or was proximately caused by the intoxication by alcohol or
illegal drugs of the injured claimant; or the illness is shown to have preexisted the period of
service abroad; or the injury or illness is a manifestation of symptoms of or consequent to, a
preexisting congenital defect or abnormality.
The Board notes that the term disability as used in the Act means the incapacity because
of an employment injury to earn the wages that the employee was receiving at the time of
injury.4 Whether a particular injury caused an employee disability for employment is a medical
issue which must be resolved by competent medical evidence.5 When the medical evidence
establishes that the residuals of an employment injury are such that, from a medical standpoint,
they prevent the employee from continuing in the employment held when injured, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from such incapacity.6
The Board will not require the Office to pay compensation for disability in the absence of any
medical evidence directly addressing the specific dates of disability for which compensation is

3

5 U.S.C. §§ 8101-8193; § 8142.

4

Sean O’Connell, 56 ECAB ___ (Docket No. 04-1746, issued December 20, 2004).

5

Paul E. Thames, 56 ECAB ___ (Docket No. 04-1019, issued April 26, 2005).

6

Id.

3

claimed. To do so would essentially allow employee’s to self-certify their disability and
entitlement to compensation.7
ANALYSIS
The Office accepted that appellant sustained cervicobrachial syndrome due to a
March 2004 injury while working in Armenia for the employing establishment. She completed
her term of employment on July 14, 2005. On January 3, 2006 appellant filed a claim requesting
disability compensation beginning July 14, 2005.
In a report dated August 4, 2005, Dr. Arrington diagnosed benign hypertension,
paresthesias and diarrhea. On August 26, 2005 she diagnosed neck and limb pain. Dr. Chen, in
a report dated September 19, 2005, diagnosed cervicobrachial syndrome and checked “yes” that
the condition was caused or aggravated by appellant’s 2004 employment injury. He opined that
appellant sustained a “rather severe whiplash injury of the neck with resultant neck strain” due to
her injury on a bus in Armenia. Dr. Hammer, in a report dated September 15, 2005, reviewed
appellant’s complaints since her 2004 injury on public transportation and noted that she had been
diagnosed with cervical spondylosis and cervicobrachialgia. None of the physicians, however,
found that she was totally disabled from employment and thus, these reports are of little
probative value. The Board does not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.8
On December 21, 2005 Dr. Williams described appellant’s employment injury and
subsequent complaints of neck and right upper extremity pain with numbness and tingling in the
right hand. He diagnosed cervical radiculopathy most likely due to a herniated disc at C5-6. In a
report dated February 15, 2006, Dr. Williams diagnosed herniated discs with radiculopathy at
C5-6 and C6-7. He recommended surgery. Dr. Williams did not address the relevant issue of
whether appellant was disabled due to her employment injury and thus, his opinion is insufficient
to meet her burden of proof.9
In a letter dated March 28, 2006, Dr. Williams opined that appellant was partially
disabled due to cervical intervertebral disc displacement and cervical spinal stenosis. He noted
that she could not lift over 25 pounds or engage in vigorous activities.10 Dr. Williams, however,
did not discuss the cause of appellant’s cervical disc displacement and spinal stenosis. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Id.

9

Id.

10

The record contains reports dated December 27, 2005 and January 9, 2006 signed only by a physician’s
assistant. These reports are of no probative value as a physician’s assistant is not considered a physician under the
Act. See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

4

employee’s condition is of diminished probative value on the issue of causal relationship.11
Moreover, Dr. Williams did not provide any objective medical evidence supporting his disability
findings. Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.12
On April 11, 2006 Dr. Kenofer, diagnosed depression due to physical injuries appellant
sustained while working for the employing establishment. The Office has not accepted
appellant’s claim for depression. Thus, it is her burden to establish that the diagnosed condition
was due to the accepted work injury through the submission of rationalized medical evidence.13
Dr. Kenofer did not provide any rationale for his finding that appellant sustained depression due
to her employment injury. Further, he noted that appellant had “increasing difficulties in
functioning” due to her physical symptoms and depression, but did not assert that she was
disabled from work for any particular date.14 Dr. Kenofer’s opinion is insufficient to show that
she was disabled beginning July 14, 2005 due to her employment injury.
The issue of whether a claimant’s disability is related to an accepted condition is a
medical question which must be established by probative medical evidence.15 As the record
contains no rationalized medical evidence supporting that appellant was disabled beginning
July 14, 2005 she has not met her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she was disabled beginning
July 14, 2005 due to her accepted employment injury.

11

Conrad Hightower, 54 ECAB 796 (2003).

12

See Fereidoon Kharabi, supra note 7.

13

See Joan R. Donovan, 54 ECAB 615 (2003).

14

See Fereidoon Kharabi, supra note 7.

15

See Paul E. Thames, supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2006 is affirmed.
Issued: February 28, 2006
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

